Citation Nr: 1724346	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for services provided by Dr. K.H. on May 9, 2011.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the VA Northwest Network Payment Center in Portland, Oregon.

The Board points out that the Veteran's identifying social security number, as listed on his combined health record folders, is incorrect.  His correct social security number is listed on his claims file and rating decisions issued by the Portland Regional Office (RO).  His Virtual VA and VBMS e-folder is also identified by his correct social security number (as listed in the rating decisions of record). The Board has also used the Veteran's correct social security number on the title page of this decision, in an attempt to avoid further confusion. Any further adjudication of this or any other claim made by the Veteran should therefore also use his correct social security number.

This matter was remanded by the Board in January 2014 for additional development.  Since that time, the RO has substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran received non-VA treatment for his status post left below the knee amputation from Dr. K.H. on May 9, 2011.

2.  At the time that the non-VA medical care was provided, service connection was in effect for right and left upper extremity peripheral neuropathy, diabetes mellitus, right lower extremity peripheral neuropathy, and status post left below the knee amputation for a combined 100 percent rating.  

3.  The evidence does not reveal that VA received or approved a request for prior authorization for the medical services in question.

4.  The non-VA treatment provided on May 9, 2011 was not provided in a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of non-VA medical care received on May 9, 2011, from Dr. K.H. are not met.  U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  However, those duties do not apply to claims that fall within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123 -17.132 (2015); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that VA effectively explained to the Veteran the basis for denial of payment or reimbursement for private medical expenses.  Moreover, the Veteran has been provided the opportunity to submit written statements and related evidence in support of his medical reimbursement claim.  

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of his claim.

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703 (a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2016); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2016). 

Here, the Veteran has not claimed that his treatment from Dr. K.H. was authorized in advance by VA.  Nor does the evidence show that the Veteran or Dr. K.H. received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  The regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized in an application is received within 72 hours of treatment.  As noted, there is no evidence of record that authorization for treatment was received in advance; further, the evidence reflects that the Veteran did not request authorization within 72 hours of treatment.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received on May 9, 2011, was not obtained pursuant to 38 C.F.R. § 17.54, and that such authorization is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

Generally, payment or reimbursement for emergency services in non-VA facilities may be authorized under two statutory provisions-38 U.S.C.A. §§ 1725 and 1728.  Eligibility under 38 U.S.C.A. § 1725 is limited to veterans who are not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  However, here, the May 2011 treatment in question was sought for a service-connected disability.  Given this set of facts, the Board concludes that the Veteran is eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728. There is no need, therefore, to further discuss the applicability of 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered:

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and,

(c) VA or other Federal facilities were not feasibly available. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120 (2016).

All three statutory requirements identified above must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran did not receive care and services for a medical emergency of such nature that delay would have been hazardous to life or health.  There is no medical evidence that the Veteran's residuals of left below the knee amputation constituted a medical emergency.  Rather, the record reflects that the treatment on May 9, 2011, was for a final follow up visit four-and-a-half months after a left bony amputation procedure.  Dr. K.H. noted at the visit that the stump was completely healed and that the Veteran was "doing quite well" with no redness, swelling, or discoloration and an "excellent" range of motion in the knee.  Further, the facility at which the Veteran underwent his treatment was not an emergency medical center, nor did it hold itself out to be. 

After a review of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.  Specifically, the Board concludes that the care and services not previously authorized were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Here, the record reflects that the Veteran sought follow up treatment for a for residuals of left bony amputation below the knee at VA medical facilities in March 2011 and May 2011, both before and after he sought treatment with Dr. K.H.  While the Veteran asserts that his treatment with Dr. K.H. was for an emergency, the evidence does not support his claim, as the documentation of that treatment reflects that it was a routine follow up.  As a result, the first statutory requirement of 38 U.S.C.A. § 1728 is not met. The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses. 38 C.F.R. § 17.1002. 

As the preponderance of the evidence is against the claim, reimbursement or payment of medical care expenses incurred for services provided by Dr. K.H. on May 9, 2011, is therefore not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. However, there is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board further notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Accordingly, the claim must be denied.


ORDER

Entitlement to payment or reimbursement of medical care expenses incurred for services provided by Dr. K.H. on May 9, 2011, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


